— Appeal from the order of the Supreme Court, New York County (Edward Greenfield, J.), entered on March 3,1980, is dismissed as superseded by the order of December 8, 1982, without costs. Order of the Supreme Court, New York County (Edward Greenfield, J.), entered on December 8, 1982, which granted the motion by defendant-appellant Mutual Life Insurance Co. of New York to reargue and renew, is modified, on the law, without costs or disbursements, and partial summary judgment granted to the defendant on the issue of the causation of plaintiff’s disability. Defendant-appellant Mutual Life Insurance Co. of New York correctly contends that Dr. Stanley Shapiro, the plaintiff’s attending physician, took a consistent position and made the same diagnosis in his letter of September 23,1977, his affidavit of August 17, 1979 and his deposition of September 27, 1979. In all three instances, Dr. Shapiro stated that in his opinion, the accident of July 8, 1977 resulted in an exacerbation of the plaintiff’s pre-existing condition. He never asserted that the July 8 accident was the sole cause of the plaintiff’s injuries. Accordingly, the plaintiff, if he otherwise qualifies under the policy, is only entitled to benefits for “Total Disability Due to Sickness” and not for “Total Disability Due to Accident.” Concur — Sandler, J. P., Sullivan, Ross, Carro and Milonas, JJ.